DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Coupling units (screws, para. [0069]) in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Bushing portion (para. [0068]) in claims 1-20.
Insertion portion (para. [0069]) in claims 4-20.
Connecting portion (para. [0069]) in claims 4-20.
Air injection portion (para. [0045-0048]) in claims 4-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "and the air injection portion extends in the third direction to be longer than the insertion portion and the air injection portion" in the claim.  It is unclear how the air injection portion is to be longer than itself plus the insertion portion.  Examiner will interpret as longer than just the insertion portion. Appropriate clarification is requested.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "and the air injection portion extends in the third direction to be longer than the insertion portion and the air injection portion" in the claim.  It is unclear how the air injection portion is to be longer than itself plus the insertion portion.  Examiner will interpret as longer than just the insertion portion. Appropriate clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110164955 to White in view of KR 101497471 to Lee.
Claims 1-3: White discloses a substrate processing apparatus, comprising: a stage (104 [substrate support], Fig. 7) having a plane defined by a first direction and a second direction crossing each other (Fig. 7); a pin (170 [lift pin]) arranged in an opening (152 [lift pin holes]) defined in the stage (104) and extending in a third direction crossing the plane (para. [0034]); and a bushing portion (174 [guide]) below the stage (104), wherein the pin (170) is inserted in an insertion hole (708 [central bore]) defined in the bushing portion (174, para. [0049]), the insertion hole (708) overlaps with the opening (152).
However White does not disclose (claim 1) and a first hole extending to the insertion hole in a direction parallel to the plane is defined in the bushing portion; (claim 2) wherein air is provided to an upper portion of the pin that is in the insertion hole, through the first hole; (claim 3) further comprising an air supply pipe connected to the bushing portion to supply the air to the first hole.  
Lee discloses (claim 1) and a first hole (22 [air supply hole], Fig. 4) extending to the insertion hole (between 10 and 30) in a direction parallel to the plane is defined in the bushing portion (20 [housing part]); (claim 2) wherein air is provided to an upper portion of the pin (10 [movement rod]) that is in the insertion hole (between 10 and 30), through the first hole (see Lee, Fig. 4); (claim 3) further comprising an air supply pipe (T [tube connection part] and tube [not shown] but disclosed in Lee) connected to the bushing portion (20) to supply the air to the first hole (22). Lee discloses this for the purpose of precisely adjusting the rising pressure of the lift component (10, abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first hole, air supply tube, and configuration as taught by Lee with motivation to precisely adjust the rising pressure of the lift component. 
Claim 4: The apparatus of White in view of Lee discloses wherein the bushing portion (174, Fig. 7, White) comprises: an insertion portion (top portion of 174) in a first recess (760 [stepped hole]) defined in a bottom surface of the stage (104) adjacent to the opening (152); a connecting portion (704 [outwardly extending flange]) below the insertion portion (top portion of 174) and connected to a bottom surface of the stage (bottom of 104) around the first recess (760, para. [0049]); a lower portion (750 [portion]) below the connecting portion (704) and extending in the third direction (z-direction), wherein the insertion hole (708) is defined to penetrate the insertion portion (top portion of 174), the connecting portion (704) and the lower portion (750) in the third direction (see Fig. 7). 
However the apparatus of White in view of Lee does not disclose the lower portion is an air injection portion, the first hole being defined in the air injection portion, wherein the insertion hole is defined to penetrate the air injection portion in the third direction.
Lee discloses a lower portion is an air injection portion (23/30 [housing chamber part]/[bushing part]), the first hole (22) being defined in the air injection portion (23/30), wherein the insertion hole (hole between 10 and 30) is defined to penetrate the air injection portion (23/30) in the third direction (z direction), for the purpose of precisely adjusting the rising pressure of the lift component (10, abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the lower portion to be an air injection portion and configuration as taught by Lee with motivation to precisely adjust the rising pressure of the lift component.
Claim 5: The apparatus of White in view of Lee discloses wherein, when measured in the first and second directions, the connecting portion (704, Fig. 7, White) has a width larger than widths of the insertion portion (top portion of 174) and the air injection portion (modified 750/White-23/30/Lee), and the air injection portion (extends in the third direction to be longer than the insertion portion (top portion of 174).
Claim 6: The apparatus of White in view of Lee discloses wherein the insertion portion (top portion of 174, Fig. 7, White), the connecting portion (704), and the air injection portion (modified 750/White-23/30/Lee) have a cylindrical shape (para. [0049]) extending in the third direction (Fig. 7-8).
Claim 7: The apparatus of White in view of Lee discloses further comprising a plurality of coupling units (730 [fasteners], Fig. 7) connecting the connecting portion (704) to the stage (104, para. [0049]).
Claim 8: The apparatus of White in view of Lee does not disclose wherein a groove is defined between an inner surface of the air injection portion defining the insertion hole and an outer surface of the air injection portion opposite to the inner surface, and when viewed in the third direction, the groove has a ring shape and includes a portion overlapping with the first hole.
Lee discloses wherein a groove (groove is between 23 and 30) is defined between an inner surface of the air injection portion (inner surface of 20) defining the insertion hole (between 10 and 30) and an outer surface of the air injection portion opposite to the inner surface (outer surface of 30), and when viewed in the third direction, the groove has a ring shape (see Fig. 3) and includes a portion (between 23 and 30) overlapping with the first hole (22) for the purpose of introducing air uniformly to be supplied to the surface of the part (Lee). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the groove and configuration as taught by Lee with motivation to introduce air uniformly to be supplied to the surface of the part. 
Claim 9: The apparatus of White in view of Lee discloses wherein a plurality of second holes (holes in 30, Fig. 4, Lee) extending from the groove (groove is between 23 and 30) to the insertion hole (between 10 and 30) are defined in the air injection portion (23/30).
Claim 10: The apparatus of White in view of Lee discloses wherein the first (22, Fig. 4, Lee) and second holes (holes in 30) are defined in an upper portion of the air injection portion (see Fig. 4). 
Claim 11: The apparatus of White in view of Lee discloses wherein the groove (groove is between 23 and 30, Fig. 4, Lee) is defined from an upper portion of the air injection portion (upper 23/30) higher than the first and second holes (the holes do not appear as long as 23/30) to a lower portion of the air injection portion (lower 23/30) lower than the first and second holes (see Fig. 4). 
Claim 12: The apparatus of White in view of Lee discloses wherein the insertion portion (top portion of 174, Fig. 7, White), the connecting portion (704), and the air injection portion (modified 750/White-23/30/Lee) are integrally formed (see Fig. 7).
Claim 13: The apparatus of White in view of Lee discloses wherein a substrate (120, Fig. 1, White) is configured to be arranged on the pin (174), and the pin (174) is vertically movable along the opening (152) and the insertion hole (708).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Lee as applied to claims 1-13 above, and further in view of US 20150314325 to Ko.
Claim 14: The apparatus of White in view of Lee does not disclose further comprising an ultraviolet light lamp over the substrate and configured to irradiate ultraviolet light onto the substrate and to harden ink provided on the substrate.
Ko discloses further comprising an ultraviolet light lamp (910 [linear array] which can be UV light, Fig. 10A) over the substrate 4000 [substrate]) and configured to irradiate ultraviolet light onto the substrate (4000) and to harden ink provided on the substrate (para. [0097], [0090]) for the purpose of solidifying a liquid ink layer to provide a solid layer (para. [0089]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the UV lamp as taught by Ko with motivation to solidify a liquid ink layer to provide a solid layer.
Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110164955 to White in view of KR 101497471 to Lee.
Claims 15: White discloses a bushing portion (174 [guide], Fig. 7), comprising: an insertion portion (top portion of 174); a connecting portion (704 [outwardly extending flange]) below the insertion portion (top portion of 174); and a lower portion (750 [portion]) below the connecting portion (704) and in which an insertion hole (708 [central bore]) extending in an upward direction is defined (see fig. 7), wherein the upward direction crosses a plane defined by a first direction and a second direction crossing each other (z-direction), the insertion hole (708) extends in the upward direction and is defined in the connecting portion (704) and the insertion portion (top portion of 174). 
However White does not disclose a lower portion is an air injection portion, a first hole extending to the insertion hole in a direction parallel to the plane is defined in the air injection portion, and the first hole is configured to be supplied with cooling air.
Lee discloses a lower portion is an air injection portion (23/30 [housing chamber part]/[bushing part]), and a first hole (22 [air supply hole], Fig. 4) extending to the insertion hole (between 10 and 30) in a direction parallel to the plane is defined in the air injection portion (23/30), and the first hole is configured to be supplied with air for the purpose of precisely adjusting the rising pressure of the lift component (10, abstract). Regarding “cooling air,” the air is not disclosed as hot, and is pressurized, thus it necessarily reads on “cooling air” which necessarily reduces friction as taught by Lee (para.s with friction disclosed in Lee). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first hole, air supply tube, and configuration as taught by Lee with motivation to precisely adjust the rising pressure of the lift component. 
Claim 16: The apparatus of White in view of Lee discloses wherein, when measured in the first and second directions, the connecting portion (704, Fig. 7, White) has a width larger than widths of the insertion portion (top portion of 174) and the air injection portion (modified 750/White-23/30/Lee), and the air injection portion (extends in the third direction to be longer than the insertion portion (top portion of 174).
Claim 17: The apparatus of White in view of Lee does not disclose wherein a groove is defined between an inner surface of the air injection portion defining the insertion hole and an outer surface of the air injection portion opposite to the inner surface, and when viewed in the third direction, the groove has a ring shape and includes a portion overlapping with the first hole.
Lee discloses wherein a groove (groove is between 23 and 30) is defined between an inner surface of the air injection portion (inner surface of 20) defining the insertion hole (between 10 and 30) and an outer surface of the air injection portion opposite to the inner surface (outer surface of 30), and when viewed in the third direction, the groove has a ring shape (see Fig. 3) and includes a portion (between 23 and 30) overlapping with the first hole (22) for the purpose of introducing air uniformly to be supplied to the surface of the part (Lee). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the groove and configuration as taught by Lee with motivation to introduce air uniformly to be supplied to the surface of the part. 
Claim 18: The apparatus of White in view of Lee discloses wherein a plurality of second holes (holes in 30, Fig. 4, Lee) extending from the groove (groove is between 23 and 30) to the insertion hole (between 10 and 30) are defined in the air injection portion (23/30).
Claim 19: The apparatus of White in view of Lee discloses wherein the first (22, Fig. 4, Lee) and second holes (holes in 30) are defined in an upper portion of the air injection portion (see Fig. 4); and the first and second holes, the groove, and the insertion hole are defined as an integral space (see fig. 4 where they all communicate which is interpreted as integral space).
Claim 20: The apparatus of White in view of Lee discloses wherein the groove (groove is between 23 and 30, Fig. 4, Lee) is defined from an upper portion of the air injection portion (upper 23/30) higher than the first and second holes (the holes do not appear as long as 23/30) to a lower portion of the air injection portion (lower 23/30) lower than the first and second holes (see Fig. 4). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190027394 discloses a similar invention (Fig. 3A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718